FORM 6-K FORM 6-K SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 REPORT OF FOREIGN ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2011 SILVER WHEATON CORP. (Translation of registrant's name into English) Suite 3150, 666 Burrard Street, Vancouver, British Columbia V6C 2X8 CANADA (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20 F Form 40 F X Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- EXHIBIT INDEX The following is a list of Exhibits included as part of this Report on Form 6-K: News Release August 8, 2011 SecondQuarter Financial Statements CEO Certification CFO Certification SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf of the undersigned, thereunto duly authorized. Silver Wheaton Corp. (Registrant) Date: August 8, 2011 By: /s/ Randy Smallwood (Name) Its: President and Chief Executive Officer (Title)
